Title: To Benjamin Franklin from Sir Edward Newenham, 13 July 1782
From: Newenham, Sir Edward
To: Franklin, Benjamin


Dear Sir
Dublin 13 July 1782
I most Ardently wish for the hour, that I shall be able to pay my personal respects to your Excellency and thank you for the repeated and unmerited favors you have conferred upon me; Lady Newenham, who accompanies me to Paris & from thence to Neuchatel & Rome, is equaly desirous to pay her respects to that Great & Respectable Character which she has always held in the highest Respect and Estimation; Ancient Rome never produced a more finished Character, than hers, for innate worth & Sincere Patriotism for the Rights & Liberties of all mankind. Two of my Daughters & one of my sons & three Domestics go with us; our wish is to land at Calais or Dunkirk, as a long sea Voyage would injure her health.

May I therefore, Presume to solicit together with your own (which has been lost in the German post office) a Pasport from the Court of France, from the Spanish & Dutch Embassadors, in order to Cross the seas without Interruption, as our family will be too Large to hazard a Capture.
The moment I have the Honor of your Answer I shall leave this Kingdom.
I Sincerely wish you every happiness this Life can afford.
I have the Honor, to be, Dear Sir with Every sentiment of Respect & Esteem your Excellencys most obt: & most obliged Hble Sert
Edward Newenham
 
Addressed: His Excellency Dr: Benj: Franklin / Passy / near / Paris
Notation: Edward Newhenham 13 July 1782.
